UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-6653



RON TEARIA NICHOLAS,

                                                 Plaintiff - Appellant,

             versus


JONATHAN E. OZMINT, SCDC Director; HOUSER,
Chaplain at Kirkland Correctional Institution;
BERNARD MCKIE, Warden; VAUGHN JACKSON; GARY
BOYD; BETSY LYBRAND; DORIS CURENTON,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(8:04-cv-22471-RBH)


Submitted:    October 13, 2006               Decided:   October 26, 2006


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ron Tearia Nicholas, Appellant Pro Se. Andrew Frederick Lindemann,
DAVIDSON, MORRISON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Ron Tearia Nicholas appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.   Accordingly, we affirm

for the reasons stated by the district court.   Nicholas v. Ozmint,

No. 8:04-cv-22471-RBH (D.S.C. Apr. 6, 2006). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -